 DOHRMANN COMMERCIAL COMPANY, ETC.205-partment employees, inspectresses, maids, linenroom clerks, seam-stress, hallboys and lobby porter in the housekeeping department,bellmen, elevator operators, room clerks, the night auditor and thecashiers in the front office, the secretary to the sales manager, thegeneral cashier, the auditor and the clerks in the auditing department,the PBX operators, part-time waiters and waitresses in the banquetdepartment, waitresses, busboys, busgirls, and cashiers in the bar de-partment, and the barbers and shoeshine boy in the barbershop, butexcluding soda dispensers in the drugstore, the confidential secretaryto the manager, the assistant manager, the superintendent of service,-chief engineer, the laundry clerk, the housekeeper, the chief steward,the chef, the banquet captain, the hostess, so-called timekeeper, watch-men, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Dohrmann Commercial Company1and Dohrmann Hotel Sup-ply C0.2andFreight Checkers,Clerical Employees and Help-ers Union,Local 856, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 20-RC-4039.April 13, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul A. Cassady, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board 3 finds :1.The Companies took no position on jurisdiction.The record,shows that Commercial owns and operates a number of retail storesin California and Arizona; its total annual sales exceed $500,000.Hotel Supply, a wholly owned subsidiary of Commercial, wholesalesitems to hotels, hospitals, and other institutions through 11 States;its annual out-of-State sales exceed $50,000.The Board finds that theCompanies are engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdictionherein.''Hereinafter called Commercial.'Hereinafter called Hotel Supply.Hotel Supply's name appears as amended at thehearing.'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Fanning].4 Carolina Supplies and Cement Co.,122 NLRB 88;SiemonsMailing Service,122NLRB 81.127 NLRB No. 27. 206DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Petitioner claims to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks to represent the office clerical employees ofCommercial and Hotel Supply in a single unit;in the alternative, itwill accept separate units.The Employer contends that only separateunits are appropriate,and has moved to dismiss the petition on theground that the unit sought is inappropriate.Commercial and Hotel Supply operate separate but related sellingorganizations in the retail and wholesale field.The central offices ofboth companies,the establishments involved herein, occupy two con-tiguous buildings.Both Companies have substantially the same di-rectors and officers, including a common officer in charge of laborrelations.The two Companies have similar office job classifications,wage rates,and employee benefits.Althoughthere is little inter-change of employees and the employees of each Company are sep-arately supervised,employees of Commercial perform some work forHotel Supply.In view of the corporate relationship of the two Companies, theirgeographical proximity, the similarity of their operations, and theirfunctional integration, particularly with respect to labor relations,we find that Commercial and Hotel Supply constitute a single em-ployer for the purposes of collective bargaining.'Accordingly, wefind that a single unit,including the office clerical employees of bothCompanies,is appropriate.The parties are in agreement as to the composition of the unit,except for the following employees whom the Employer would excludeand the Petitioner would include :G. Peters, the assistant traffic manager,performs the usual functionsof a secretary.She also checks rate information and occasionallyroutes shipments and handles transportation for personnel.She doesnot exercise supervisory authority except during the occasional ab-sences of her supervisor,the traffic manager.We find that Peters isneither a supervisor nor a managerial employee,and include her.'M. Zydonis receives all reimbursement claims and distributes workto the two 'girls who work with her in the preparation of accountspayable.As she only routinely directs the work of these two em-ployees, we find that she is not a supervisor.Accordingly,we shallinclude her.M. Keith is the chief clerk in the credit and accounting office. Shedirects the work of 20 employees and has the authority effectively to6 SeeHarveyRadto Laboratories,Inc,117 NLRB 552, 553.6 SeeCompagme Generale Transatiantique(French Lane),117 NLRB 535, 538. SEAFARERS' INT'L UNION OF NORTH AMERICA, ETC.207recommend hiring and discharge.We find that she is a supervisorand exclude her.K. Morini, L. Cavalli, L. Croft, and D. Salcedo are secretaries tothe Employer's vice president-treasurer, the office manager, the storemanager and assistant store manager, and the vice president of HotelSupply, respectively.Although these employees have access to theminutes of directors' meetings or to personnel and other files, there isno evidence that they act in a confidential capacity to any person whoformulates, determines, and effectuates the Employer's labor relationspolicies.We find that they are not confidential employees and shallinclude them in the unit.'Accordingly, we find that all office clerical employees at the officesof Dohrmann Commercial Company and Dohrmann Hotel SupplyCo., at 972 and 984 Mission Street, San Francisco, California, exclud-ing confidential secretaries, salesmen, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]'Arden Farms, et al.,117 NLRB 318, 320;The B. F. Goodrich Coma (my,115 NLRB722, 724.Seafarers'International Union of North America, Atlantic andGulf District, Harbor and Inland Waterways Division, AFL-CIOandSuperior Derrick Corporation.Case No. 15-CC-71..April 13, 1960SUPPLEMENTAL DECISION AND ORDEROn November 12, 1958, the Board issued its Decision and Order'herein, finding that the Respondent had violated Section 8 (b) (4) (A)and (B) of the Act.With respect to certain other unfair labor prac-tices alleged in the complaint, the Board dismissed.On January 21,1960, the United States Court of Appeals for the Fifth Circuitaffirmed the Board's finding of a violation but reversed that part ofthe Board's Decision and Order dismissing certain allegations of thecomplaint and remanded the case to the Board for action consistentwith the court's opinion?In its original decision, a majority of the Board participatingtherein found that the Respondent's picketing at the Dumaine Streetwharf violated Section 8(b) (4) (A) and (B) of the Act.However,with respect to Respondent's picketing at the Gretna Street wharf, a1122 NLRB 52.2Superior Derrick Corporationv.N.L.R.B.,273 F.2d 891(C.A. 5).127 NLRB No. 11.